 ~A0245B       (Rev. 12/11) Judgment in a Criminal Petty Case
               Sheet 1                                                                                                  FILED
                                         UNITED STATES DISTRICT Co TRT                                                   MAR 31 2020
                                                SOUTHERN DISTRICT OF CALIFORNI                                 CLERK u~1 _01.:,i rHi(.1 COURT
                                                                                                            SOUTHERN DJS l}llCT 0c CAl.lFORNIA
                       UNITED STATES OF AMERICA                                JUDGMENT IN                  BY                             DEPUTY

                                           v.                                  CRIMINAL CASE
                                                                               (For Offenses Committed On or After November I, 1987)
               HEYER BALDOVINO-CEBALLOS (I)
                                                                               Case Number: 20CR757-BGS
                                                                                Chelsea Estes (FD)
                                                                               Defendant's Attorney
REGISTRATION NO. 60344298

•
THE DEFENDANT:
~ pleaded guilty to count(s)_l!...o~f~te,h"e2.lne,D~o:!.!rm.!!!!cate,ioe,n,__ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

D     was found guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _--,--
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                                         Count
Title & Section                                                        Nature of Offense                                                Number{s)
8:1325                                                      Improper Attempted Entry by an Alien                                        I
                                                                          (Misdemeanor)




           The defendant is sentenced as provided in pages 2 through                 2        of this judgment.

D   The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
D Count(s) =~~---------~------ is                                                        areO dismissed on the motion of the United States.
~ Assessment: $10- WAIVED




~ Fine waived                                     D Forfeiture pursuant to order filed                                             included herein.
          IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any change of name, residence,
    or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution, the
    defendant shall notify the court and United States Attorney of any material change fo the defendant's economic circumstances.
                                                                                  March 3 I, 2020




                                                                                 HON. BERNARD G. SKOMAL
                                                                                 UNITED STA TES MAGISTRATE JUDGE


                                                                                                                                            20CR757-BGS
AO 245B     (Rev. 12/11) Judgment in Criminal Petty Case
            Sheet 2 - Imprisonment

                                                                                                      Judgment - Page _ _2 _ of     2
DEFENDANT: HEYER BALDOVINO-CEBALLOS (I)
CASE NUMBER: 20CR757-BGS
                                                                IMPRISONMENT
          The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of
          Time Served



      D Sentence imposed pursuant to Title 8 USC Section l 326(b).
      D The court makes the following recommendations to the Bureau of Prisons:



      D The defendant is remanded to the custody of the United States Marshal.
      D The defendant shall surrender to the United States Marshal for this district:
            Oat _ _ _ _ _ _ _ _ _                      oa.m.       • r.m.     on _ _ _ _ _ _ _ _ _ _ __

               as notified by the United States Marshal.

      D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
          •-----------------------
          •    as notified by the United States Marshal.
           D as notified by the Probation or Pretrial Services Office.

                                                                      RETURN

 I have executed this judgment as follows:

          Defendant delivered on                                                          to

 at                                                        with a certified copy of this judgment.


                                                                                                     UNITED STATES MARSHAL


                                                                            By------:===::==-=-:---::-:--------
                                                                                                DEPUTY UNITED STATES MARSHAL




                                                                                                                             20CR757-BGS
